Citation Nr: 0707608	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had service from March 1981 to March 1985, and 
from November 1990 to March 1991.  The veteran also had 
several periods of reserve duty. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present claim, the veteran asserts, among other 
stressors, that she witnessed a soldier committing suicide 
during basic training, the killing of a drill sergeant during 
basic training, a solider with wounds due to a grenade injury 
in January 1991, and that her unit was under attack from 
January to March 1991.  The veteran also reported two 
incidences of attempted rape; she states that she did not 
tell anyone other than her ex-husband.
   
Under M21-1MR, Part IV.ii.1.D.14.d, VA is obligated to verify 
stressors as long as they could have been documented and the 
veteran provides the location of where the incident occurred, 
the approximate date within 2 months, and the unit of 
assignment. In the present claim, the veteran has provided 
the approximate dates, locations, and units of several 
verifiable stressors; however, no attempt has been made to 
verify these incidences.  

Additionally, the veteran has not received notice that VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3) (2006).  

Accordingly, the case is REMANDED for the following action:

1. Refer this claim to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for verification of the following 
incidences as reported by the veteran:  
The AOJ is referred to  May 12, 2005 
statement from S. Riggins wherein claimed 
stressors are reported.

a) In April 1980, the veteran 
reported seeing a soldier in her 
company committing suicide.  She 
also reported that during this same 
time period, while stationed with 
Alpha #724 Company in Fort Jackson, 
South Carolina, she saw a soldier 
blow up his drill sergeant with a 
grenade.

b) At the end of January 1991, the 
veteran reported that while she was 
working at a medical warehouse in 
Riyadh, Saudi Arabia, she went to 
the hospital and saw a man who had 
sat on a grenade; she reported 
seeing his wounds and that his 
right cheek and bottom side was 
blown out.  She stated that all the 
soldiers in the unit knew about the 
incident.  

c) From January to March 1991, the 
veteran reported that she was 
attached to the 50th General 
Hospital in the Persian Gulf and 
that she and her unit were in the 
middle of sand storms, bombs, and 
Patriot Missiles. Specifically, she 
reported that in early in February 
1991, there was a bomb sent by the 
enemy to blow up the hospital.  
  
2.  Inform the veteran that evidence from 
sources other than her service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor 
and allow her the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.  38 
C.F.R. § 3.304(f)(3).  

3.  The RO/AMC should notify the veteran of 
the ratings for the claimed disabilities and 
the effective date provisions for a claim of 
service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

4. After receipt and review of the evidence, 
if the RO determines that there is a credible 
in-service stressor, then veteran should be 
scheduled for a VA psychiatric examination to 
ascertain the nature, extent, and etiology of 
PTSD.  It is imperative that the claims file 
be made available to and reviewed by the 
examiner in connection with the examination.  
The examiner is asked to determine whether the 
veteran has PTSD and whether PTSD is at least 
as likely as not related to an in-service 
stressor.  Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied on 
for opinion.

5. After undertaking any other development 
deemed essential, in addition to that 
specified above, the AMC should re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must 
notify the veteran of all relevant actions 
taken on his claim for benefits, and 
summarize the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



